--------------------------------------------------------------------------------

[mirador.gif]

CONSULTING AGREEMENT

     THIS AGREEMENT (the “Agreement”), is made and entered into as of this 14th
day of August 2009, by and between Mirador Consulting, Inc., a Florida
corporation, with offices at 5499 N. Federal Hwy, Suite D, Boca Raton, Florida
33487 (“Mirador” or the “Consultant”), and Royal Mines And Minerals Corp., a
Nevada corporation, with offices at Suite 112, 2580 Anthem Village Dr.
Henderson, NV 89052 (the “Company”) (together, the “Parties”).

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations;

WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and

WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

Term of Agreement.

The Agreement shall remain in effect from the date hereof through the expiration
of a period of six months from the date hereof, unless sooner terminated in
accordance with this Agreement (the “Term”), and thereafter may be renewed upon
the mutual written consent of the Parties.

Nature of Services to be rendered.

During the Term and any renewal thereof, Consultant shall: (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with mergers and acquisitions, corporate finance, corporate finance relations,
introductions to other financial relations companies and other financial
services; (b) use its best efforts to locate and identify to the Company private
and/or public companies for potential merger with or acquisition by the Company;
(c) contact the Company’s existing stockholders, responding in a professional
manner to their questions and following up as appropriate; and (d) use its best
efforts to introduce the Company to various securities dealers, investment
advisors, analysts, funding sources and other members of the financial community
with whom it has established relationships, and generally assist the Company in
its efforts to enhance its visibility in the financial community (collectively,
the “Services”). It is acknowledged and agreed by the Company that Consultant
carries no professional licenses, and is not rendering legal advice or
performing accounting services, nor acting as an investment advisor or
brokerage/dealer within the meaning of the applicable state and federal
securities laws. The Services of Consultant shall not be exclusive nor shall
Consultant be required to render any specific number of hours or assign specific
personnel to the Company or its projects.

1 Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

Disclosure of Information.

Consultant agrees as follows:

Consultant shall not distribute any materials or make any representations about
the Company, its business or prospects other than as set out in the public
filings of the Company without the prior written approval of the Company's
representative, Jason Mitchell.

Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the written consent and
approval of the Company other than: (i) to its agents or representatives that
have a need to know in connection with the Services hereunder; provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information; (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure; and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.

Activities of Consultant.

In performing its services under this Agreement, Consultant will not make use of
spam e-mails or spam faxes or any other improper promotional methods or
activities and shall not engage any subcontractor involved in such activities.

Compensation.

The following represents the compensation to be received by the Consultant in
connection with rendering the Services hereunder:

The Company will pay the Consultant $6,700 in respect of the first month of the
Term of this Agreement and $4,000 for each month thereafter during the Term of
this Agreement.

Upon execution of the Agreement, the Consultant shall purchase and the Company
will issue to the Consultant 3,000,000 shares of the Company’s restricted common
stock (OTCBB: RYMM) for a total purchase price of three thousand dollars
($3,000.00) (the “Restricted Stock”) as per the Investment Representation Letter
(incorporated by reference into the Agreement and attached as Addendum A). The
shares will be delivered to the Consultant as follows; 1,500,000 upon signing of
the Agreement and 1,500,000 on or before November 15, 2009, provided that the
Agreement is not terminated before that date. In the event the Agreement is
terminated prior to November 15, 2009, the Company will return the purchase
price of 1,500,000 shares to Consultant and Consultant agrees that the shares
will be surrendered for cancellation.

Representations and Warranties of the Consultant.

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:

2  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the “SEC”), the FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency. Neither the Consultant nor any of its principals is subject to
any sanction or restriction imposed by the SEC, the FINRA, any state securities
commission or department, or any other regulatory or governmental body or
agency, which would prohibit, limit or curtail the Consultant’s execution of
this Agreement or the performance of its obligation hereunder.

The Consultant’s purchase of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company’s.

Duties of the Company.

The Company will supply Consultant, on a regular basis and timely basis, with
all approved data and information about the Company, its management, its
products, and its operations as reasonably requested by Consultant and which the
Company can obtain with reasonable effort; and Company shall be responsible for
advising Consultant of any facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.

The Company’s counsel must, within five (5) business days of receiving written
notice from the Consultant, provide an opinion letter to the Consultant and the
Transfer Agent for the Company’s Restricted Stock addressing the permissible
resale of the Restricted Stock (pursuant to Rule 144 of the Securities Act of
1933, as amended (the “1933 Act”) transferred to the Consultant under this
Agreement.

Representations and Warranties of the Company.

In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:

The Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Exchange Act of 1934, as amended (the “1934 Act”) or any of
the rules and regulations promulgated under the 1933 Act or the 1934 Act which
prohibit its execution of this Agreement or the performance of its obligations
to the Consultant set forth herein. The Company has not been sanctioned by the
SEC, FINRA or any state securities commissioner or department in connection with
any issuance of its securities. All payments required to be made on time and in
accordance with the payment terms and conditions set forth herein.

The Company acknowledges that the Consultant does not guarantee its ability to
cause the consumption of any contract or merger or acquisition with any
corporate candidate.

3  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

Compliance with Securities Laws.

The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated thereunder and the various state securities laws
(collectively, “Securities Laws”) impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company. Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement; and without limiting the generality of the foregoing, the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company, which the Company expressly agrees may be disseminated to the
public by the Consultant in providing any public relations or other services
pursuant to the Agreement, shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made,
in light of the circumstances in which they were made, not misleading, (ii) the
Company shall promptly notify the Consultant if it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made by the Company, in light of the circumstances in which they were made, not
misleading, and (iii) the Company shall promptly notify the Consultant of any
“quiet period” or “blackout period” or other similar period during which public
statements by or on behalf of the Company are restricted by any Securities Law.
Each Party (an “indemnifying party”) hereby agrees, to the full extent permitted
by applicable law, to indemnify and hold harmless the other Party (the
“indemnified party”) for any damages caused to the indemnified party by the
indemnifying party’s breach or violation of any Securities Law, except to the
extent that the indemnifying party’s breach or violation of a Securities Law is
caused by the indemnified party’s breach or violation of the Agreement, or any
Securities Law.

Issuance of Restricted Stock to Consultant.

The Restricted Stock shall be issued as fully-paid and non-assessable
securities. The Company shall take all corporate action necessary for the
issuance Restricted Stock, to be legally valid and irrevocable, including
obtaining the prior approval of its Board of Directors.

Expense Reimbursement.

Consultant shall be entitled to receive cash reimbursement, and the Company
shall provide cash reimbursement, of all reasonable and necessary cash expenses
paid by the Consultant on behalf of the Company in performance of its own duties
hereunder. Such expenses shall include, without limitation, reasonable expenses
for communications, deliveries and travel. In no event, however, will the
Consultant incur on behalf of the Company any expense without the prior written
consent of the Company.

Registration Obligations.

At any time during the six month period following the signing of the Agreement,
if the Company files a registration statement with the SEC registering an amount
of securities equal to at least $500,000 (“Registration Statement”), the Company
must provide a ten (10) day prior written notice of the Registration Statement
to the Consultant and at the written request and direction of the Consultant
must provide piggy back registration rights and include the consultant shares in
the Registration Statement.

4  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

Indemnification of Consultant by the Company.

The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company’s securities
occurring out of or in connection therewith.

Indemnification of the Company by the Consultant.

The Consultant shall identify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any the
Consultant’s gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.

Applicable Law.

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Florida and that in any action, special proceeding or other proceedings that may
be brought arising out of, in connection with or by reason of this Agreement,
the law of the State of Florida shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction on
which any action or special proceeding may be instituted.

Disputes.

Any conflicts, disputes and disagreements arising out of or in connection with
the Agreement, shall be subject to state court in Palm Beach County, Florida.
However, if Consultant needs to enforce any registration rights or shareholder
rights, Consultant reserves the right to file an injunctive action in a court in
Palm Beach County, Florida. In signing this Agreement, the Company waives their
right to challenge jurisdiction on this issue.

Further Acts.

The parties agree to take such acts and execute all further documents or
assurances as may be required to carry out the full intent of this Agreement.

Entire Understanding/Incorporation of other Documents.

The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.

5  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

No Assignment or Delegation Without Prior Approval.

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.

Survival of Agreement.

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.

Independent Contractor.

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered to as creating an
employer-employee relationship between the parties to this Agreement.

No Amendment Except in Writing.

Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.

Waiver of Breach.

No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.

Severability of the Agreement.

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.

Non-Circumvention.

The parties agree that confidential Information shall not be used for the
enrichment, directly or indirectly, of the Company or its affiliates, without
the express written consent of Consultant. The parties further agree that
following receipt of Confidential Information from Consultant including but not
limited to relationships and business contacts, the Company shall not contract
or attempt to sell to, transact with or purchase from Consultant-provided
sources without the written permission from Consultant unless (i) a business
relationship between the Company and Consultant-provided source predated this
Agreement, and (ii) Company can substantiate exchanges specific to the
Consultant-disclosed information between the Company and the Consultant-provided
source prior to the date of the signing of this Agreement.

6  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

Termination of the Agreement.

The Company may terminate the Agreement, with or without cause, by providing
thirty days written notification to the Consultant. The Agreement will terminate
thirty (30) days following the date of receipt of the written notification by
the Consultant (“Date of Termination”). In the event of termination of the
Agreement by the Company, the Consultant shall be entitled to keep any and all
fees, Company stock (actually delivered to Consultant) or other compensation it
received from the Company under the Agreement prior to the Date of Termination.

Notices.

Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be e-mailed, delivered, or
faxed to such party at the address for such party set out below. The date of
receipt of such notice, demand or other communication shall be deemed to be the
date that is one business day following the date of delivery. Either party may
at any time and from time to time notify the other party in writing of a change
of address and the new address to which notice shall be given to it thereafter
until further change.

CONSULTANT:

  Mirador Consulting, Inc.   5499 N. Federal Hwy, Suite D   Boca Raton, Florida
33487   Attention: Brian S. John, President   E-mail: bj@miradorconsulting.com  
Facsimile: (561) 989-0069

COMPANY:

  Royal Mines And Minerals Corp.,   Suite 112, 2580 Anthem Village Dr.  
Henderson, NV 89052   Attention: Jason S. Mitchell, Chief Financial Officer  
E-mail: jmitch692003@yahoo.com   Facsimile: (866) 381-2090

Counterparts and Facsimile Signature.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

No Construction Against Drafter.

The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting hereof.

7  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

[mirador.gif]

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement, effective as of the date set forth above.

Royal Mines And Minerals Corp. Mirador Consulting, Inc.         /s/ Michael C.
Boyko /s/ Brian S. John By:__________________________
By:__________________________ Michael C. Boyko, Director Brian S. John,
President


8  Consulting Agreement August 2009 for RYMM


--------------------------------------------------------------------------------

INVESTMENT REPRESENTATION LETTER
(ADDENDUM A)

The undersigned subscriber, Mirador Consulting, Inc., (the “Subscriber”) is
acquiring 3,000,000 shares of the common stock (the “Shares”) of Royal Mines and
Minerals Corp. OTCBB: RYMM (the “Company”) for Three Thousand Dollars
($3,000.00) in connection with the Consulting Agreement dated August 14, 2009
between the Subscriber and the Company. The shares will be delivered to the
Subscriber as follows; 1,500,000 upon signing of the Agreement and 1,500,000 on
or before November 15, 2009. In order to induce the Company to issue the shares
to the Subscriber, the Subscriber hereby makes the following representations,
gives the following warranties, and acknowledges the following information:

1. The Subscriber represents that it has full power and authority to execute
this statement and make the representations contained herein. The Subscriber
understands that the Company is relying on this statement in issuing it the
Shares.

2. The shares are being purchased solely for investment purposes, for the
Subscriber’s own account, and not with a view to, or for sale in conjunction
with, any distribution of the shares within the meaning of the Securities Act of
1933, as amended (the “Securities Act”). The Subscriber further represents that
it does not have any contract, undertaking or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the Shares.

3. The Subscriber acknowledges that the Shares have not been registered under
the Securities Act and are to be issued to the Subscriber in reliance upon one
or more exemptions from registration contained in the Securities Act and
applicable state securities laws. The Subscriber has no right to demand the
registration of the Shares to permit them to be resold, and no representations
about subsequent registrations have been made by the Company. The Subscriber
acknowledges that the Shares cannot be transferred except pursuant to a
registration under the Securities Act or pursuant to an exemption from the
Securities Act deemed to be lawfully available. In this connection, the
Subscriber represents that it is familiar with SEC Rule 144 as presently in
effect, and understand the resale limitations imposed thereby and by the
Securities Act.

4. The Subscriber represents that it is familiar with Regulation D, particularly
Rule 501, of the Securities Act and the Subscriber represents that the
Subscriber is an accredited investor as defined in Rule 501 of Regulation D
promulgated under the Securities Act. The Subscriber represents that it is
acquiring the Restricted Stock for its own account for investment purposes only
and not with a view towards resale. The Subscriber further represents that it
has access to all necessary information to make its investment decision and has
experience in investment in speculative securities.

5. The Subscriber acknowledges that the exemption provided by Rule 144 under the
Securities Act provide for limited sale of unregistered shares but may not be
available to the Subscriber at the time he or she may desire to sell the shares.
No representations have been made to the Subscriber that any part of the shares
will be saleable Pursuant to Rule 144 at any particular time.

6. The Subscriber has had an opportunity to ask questions of and receive answers
from the Company regarding the Company, its business and prospects and the terms
and conditions of the sale of the Shares. It

--------------------------------------------------------------------------------

believes it has received all the information it considers necessary or
appropriate for deciding whether to acquire the Shares.

7. The Shares represent a speculative investment involving a high degree of risk
loss of the purchase price. The Subscriber has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Shares and of making an informed investment
decision. The Subscriber is able to bear the economic risk of the investment in
the Share, to hold the Shares an indefinite period of time, and to afford a
complete loss of the purchase price.

8. The Shares will be represented by a certificate bearing a prominent legend
setting forth the restricted nature of the Shares as deemed appropriate by the
Company’s counsel.

9. The Subscriber will not sell, transfer, pledge or otherwise dispose of or
encumber any of the Shares it receives unless and until (i) such shares are
subsequently registered under the Securities Act and each applicable state
securities law; or (ii) (1) an exemption from such registration is available
thereunder, and (2) the undersigned has notified the Company of the proposed
transfer and have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such transfer will not require registration of
such shares under the Act. The undersigned understands that the Company is not
obligated, and does not intend, to register any such shares under the Act or any
state securities laws.

ACCEPTED BY   MIRADOR CONSULTING, INC. ROYAL MINES AND MINERALS CORP.        
By: _______________________________ By: ______________________________

           Brian S. John, President DATE

           Michael C. Boyko, Director DATE


--------------------------------------------------------------------------------